Citation Nr: 1013227	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  04-17 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to special monthly compensation by reason of 
being in need of regular aid and attendance, or on account 
of being housebound. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1942 to 
March 1943, and from December 1943 to August 1944.  

The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from decisions of the Department 
of Veterans Affairs' (VA) Regional Office (RO) in Jackson, 
Mississippi.  The Board previously remanded the case for 
additional development in August 2008, August 2008, and May 
2009. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran has been awarded service connection for 
schizophrenia, with a 100 percent (total) rating.  He has no 
other service-connected disabilities. 

2. Among his nonservice-connected disabilities, the Veteran 
has been diagnosed with congestive heart failure, 
hypertension, coronary artery disease, atrial fibrillation, 
gout, and diabetes mellitus. 

3.  The Veteran requires the regular assistance of another 
to perform activities of daily living based solely on his 
non service-connected disabilities.  


CONCLUSION OF LAW

The criteria for special monthly compensation based on the 
need for the regular aid and attendance and/or housebound 
status have not been met.  38 U.S.C.A. §§ 1114(l), 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.350, 3.352 (2009).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
VA is required to notify the appellant of the information 
and evidence not of record that is necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  The notice should also 
address the rating criteria or effective date provisions 
that are pertinent to the appellant's claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary (1) notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment; (2) provide examples of the types of 
medical and lay evidence that may be obtained or requested; 
(3) and further notify the claimant that "should an increase 
in disability be found, a disability rating will be 
determined by applying relevant [DC's]," and that the range 
of disability applied may be between 0% and 100% "based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds 
sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  

Complete notice was sent in an August 2006 letter and the 
claim was readjudicated in April 2008, March 2009, and 
December 2009 supplemental statements of the case.  
Mayfield, 444 F.3d at 1333.

The Board further finds that VA has complied with the duty 
to assist by aiding the Veteran in obtaining evidence.  It 
appears that all known and available records relevant to the 
issues on appeal have been obtained and are associated with 
the Veteran's claims file.  The RO has obtained the 
Veteran's service treatment records, as well as VA and non-
VA medical records.  He has also been afforded VA medical 
examinations on several occasions, most recently in May 
2007.  Additionally, it is noted that the Board has remanded 
the present claim on two occasions in order to obtain 
private medical records identified by the Veteran.  See BVA 
Remands dated in August 2006 and August 2008.  Most 
recently, in November 2008, the RO sent a development letter 
to the Veteran requesting that he sign an authorization form 
to release such records; to date no such authorization form 
has been submitted by the Veteran.  "[T]he duty to assist is 
not always a one-way street.  If a [claimant] wishes help, 
he cannot passively wait for it in those circumstances where 
he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Thus, the Board finds that all 
reasonable efforts have been exhausted to fulfill VA's duty 
to assist the Veteran.  The Board is not aware, and the 
Veteran has not suggested the existence of, any additional 
pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by any failure of VA in its duties to 
notify and assist claimants, and that any such violations 
could be no more than harmless error.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  The Veteran's 
claim has been fully developed, and he has been afforded all 
due notice; thus, adjudication of his claim at this time is 
warranted.  

The Veteran seeks special monthly compensation based on the 
need for regular aid and attendance and/or housebound 
status.  

Legal Criteria

Compensation at the aid and attendance rate is payable when 
the Veteran, due to service-connected disability, has 
suffered the anatomical loss or loss of use of both feet or 
one hand and one foot, or is blind in both eyes, or is 
permanently bedridden or so helpless as to be in need of 
regular aid and attendance.  38 U.S.C.A. § 1114(l).  
Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  

The following considerations are critical in determining the 
need for the regular aid and attendance of another person: 
inability of the Veteran to dress or undress himself, or to 
keep himself ordinarily clean and presentable; frequent need 
of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid (this will not include the 
adjustment of appliances which normal persons would be 
unable to adjust without aid, such as supports, belts, 
lacing at the back, etc.); inability of the Veteran to feed 
himself through loss of coordination of upper extremities or 
through extreme weakness; inability to attend to the wants 
of nature; or incapacity, physical or mental, which requires 
care or assistance on a regular basis to protect the Veteran 
from hazards or dangers incident to his daily environment.  
See 38 C.F.R. § 3.352(a).  

It is not required that all of the disabling conditions be 
found to exist before a Veteran meets the criteria for the 
regular aid and attendance of another person.  The 
particular personal function which the Veteran is unable to 
perform should be considered in connection with his 
condition as a whole.  It is only necessary that the 
evidence establishes that the Veteran is so helpless as to 
need regular aid and attendance, not that there be a 
constant need.  See 38 C.F.R. § 3.352(a).  

The criteria for determining whether a Veteran is in need of 
the aid and attendance of another person may be met if he is 
bedridden.  "Bedridden" is defined as a condition that, 
through its essential character, actually requires that the 
Veteran remain in bed.  The fact that a Veteran has 
voluntarily taken to bed or that a physician has prescribed 
rest in bed for the greater or lesser part of the day to 
promote convalescence or cure will not suffice.  The 
performance of the necessary aid and attendance service by a 
relative of the beneficiary or other member of his or her 
household will not prevent the granting of the additional 
allowance.  See 38 C.F.R. § 3.352.   

In Turco v. Brown, 9 Vet. App. 222 (1996), the U.S. Court of 
Appeals for Veterans Claims (Court) held that it was not 
required that all of the disabling conditions enumerated in 
the provisions of 38 C.F.R. § 3.352(a) be found to exist to 
establish eligibility for aid and attendance and that such 
eligibility required at least one of the enumerated factors 
be present.  The Court added that the particular personal 
function which the Veteran was unable to perform should be 
considered in connection with his or her condition as a 
whole and that it was only necessary that the evidence 
establish that the Veteran is so helpless as to need regular 
aid and attendance, not that there be a constant need.  

To establish entitlement to special monthly compensation 
based on housebound status under 38 U.S.C.A. § 1114(s), the 
evidence must show that a Veteran has a single service-
connected disability evaluated as 100 percent disabling and 
an additional service-connected disability, or disabilities, 
evaluated as 60 percent or more disabling that is separate 
and distinct from the 100 percent service-connected 
disability and involving different anatomical segments or 
bodily systems; or, the Veteran has a single service-
connected disability evaluated as 100 percent disabling and 
due solely to service-connected disability or disabilities, 
the Veteran is permanently and substantially confined to his 
or her immediate premises.  38 C.F.R. § 3.350(i) (2009).  

Relevant Evidence

In the present case, the Veteran is in receipt of a 100 
percent (total) disability rating for schizophrenic 
reaction.  Among his nonservice-connected disabilities, the 
Veteran has been diagnosed with congestive heart failure, 
hypertension, coronary artery disease, atrial fibrillation, 
gout, and diabetes mellitus. 

Review of the claims file, consisting of three volumes, 
reveals voluminous medical records concerning the Veteran's 
various service-connected and nonservice-connected 
disabilities and their effects on his daily living.  In this 
regard, an April 2003 letter from the Veteran's private 
physician, Dr. Lowe, indicated that the Veteran had 
surrendered his driver's license due to "medical reasons" 
and that he was essentially housebound as a result; however, 
no specific medical conditions were identified at that time. 

A follow-up examination conducted by Dr. Lowe reflects that 
Veteran's primary symptoms were weakness, dizziness, and 
fatigue, and that current diagnoses included hypertension, 
gout, edema, osteoarthritis, and atrial fibrillation.  Dr. 
Lowe opined that the atrial fibrillation, in particular, 
impacted the Veteran's ability to live and function 
independently.  The examination report further indicated 
that the Veteran was able to independently maintain personal 
hygiene, use the bathroom, feed himself, and protect himself 
from the hazard of everyday life.  Notably, the report made 
no reference to the Veteran's service-connected 
schizophrenia disability.  

A VA psychiatric examination was conducted in July 2003 in 
order to assess the effect of the service-connected 
schizophrenia on the Veteran's ability to leave his 
house/meet self-care needs.  Upon examination, the Veteran 
reported that he had not been treated for a mental health 
condition since 1968, and that he was only taking one 
psychotropic medication, Trazodone, essentially to help him 
sleep.  He stated that he currently had some bladder 
difficulties, increased appetite/weight gain, memory 
difficulties, tiredness, shortness of breath, and fatigue.  
He denied auditory and visual hallucinations, but complained 
of nightmares.  Mental status examination revealed an alert, 
fully oriented individual who was very circumstantial at 
times and tangential.  His affect was restricted, but there 
was not evidence of suicidal/homicidal ideations, 
hallucinations, or delusions.  His concentration, immediate 
memory, and insight were slightly to moderately impaired; 
judgment was good/intact.  The examiner diagnosed chronic 
paranoid schizophrenia, with some depressive component.  He 
opined that the Veteran was withdrawn and generally 
housebound, but mostly due to physical limitations from his 
medical conditions rather than psychiatric conditions.  

In 2004, a medical summary from Dr. Lowe reflected that the 
Veteran's current medical problems included hypertension, 
diabetes mellitus, gout, edema, osteoarthritis, and 
valveular heart disease.  Schizophrenia was not among the 
listed conditions.  Likewise, private treatment records from 
Wesleyan Medical Center dated in 2005 were silent as to 
treatment or reference to the Veteran's service-connected 
schizophrenia condition.  

In May 2007 the Veteran underwent a VA examination for aid 
and attendance/housebound purposes.  The Veteran reported 
that he was able to feed and dress himself, but had some 
difficulty with balance and ambulation.  His vision was 
good.  He was able to administer his own medications and 
manage benefit payments.  Significantly, he was not 
currently hospitalized and was not considered to be 
permanently bedridden.  He was able to leave his home to a 
limited extent and did not drive a car.  He was able to 
administer to his bathroom needs without assistance.  The 
following diagnoses were provided: diabetes mellitus, 
hypertension, coronary artery disease, atrial fibrillation, 
and osteoarthritis.  

The VA examiner stated that the Veteran was generally able 
to engage in activities of daily living with minimal 
restrictions.  The examiner opined that he required aid and 
attendance to protect himself from the hazards of daily 
living due to his age and decrepit gait/poor balance.   

The Veteran underwent a contemporaneous psychiatric 
examination for aid and attendance/housebound purposes.  The 
VA examiner noted that the current psychiatric examination 
findings were almost identical to those found upon VA 
examination in July 2009 (outlined above).  The Veteran did 
report that he was depressed and had suicidal thoughts at 
times, but denied having auditory/visual hallucinations.  He 
reported that his physical health was a major problem and 
that he had poor balance/ambulation.  He stated that he was 
able to keep up with his own medications and financial 
matters.  With respect to household chores, he indicated 
that his wife performed most of the cooking, cleaning, and 
shopping.  He also stated that he needed assistance from his 
wife with showering and dressing.  Overall, however, the 
Veteran was able to independently feed himself, groom, dress 
(upper extremity), use the bathroom, and walk (with a cane).  
In fact, the only activities of daily living in which he 
needed assistance were those of bathing (some), and dressing 
lowering extremities.  

Mental status examination revealed that the Veteran was 
awake, alert, oriented, and fairly well groomed.  His affect 
was flat, but he denied suicidal/homicidal ideations and 
hallucinations.  Thought processes and content were coherent 
but rambling and tangential with possible delusions (i.e., 
grandiosity).  The diagnostic impression was schizophrenia, 
chronic paranoid type, and cognitive disorder. 

The VA examiner stated that while the Veteran's service-
connected schizophrenia affected his social/occupational 
capacity, his physical limitations were the major cause of 
his being housebound and needing aid and attendance.  
Schizophrenia, he opined, did not appear to affect his 
ability to protect himself from routine hazards or dangers 
in his daily environment, or otherwise cause confinement to 
his dwelling.  

More recently, in November 2008, Dr. Lowe submitted a letter 
that listed the Veteran's current mediations and conditions.  
The letter does not reference the Veteran's service-
connected schizophrenia disability, or otherwise comment 
upon housebound/aid and attendance status. 

VA treatment records dated December 2008 to January 2009 
reflect that the Veteran presented to the emergency room 
with complaints of shortness of breath and hallucinations.  
A contemporaneous psychiatric consult indicated that the 
hallucinations were due to medical, not mental reasons.  
Notably, a subsequent VA record dated in January 2009 
revealed that the Veteran had been suffering from 
hallucinations due to the sleeping aid, Ambien. 

Otherwise, throughout the hospitalization period, the 
Veteran's shortness of breath improved, and hallucinations 
subsided; he was discharged in late December 2009.  Overall, 
these hospitalization and treatment records show treatment 
for congestive heart failure, atrial fibrillation, diabetes 
mellitus, hypertension, and gout.  There is no noted 
treatment for schizophrenia.  

Analysis 

After considering the totality of the record, the Board 
finds the preponderance of the evidence to be against the 
award of special monthly compensation based on the need for 
regular aid and attendance and/or housebound status.  The 
critical question to be determined in this case is whether 
the Veteran's service-connected disability, schizophrenia, 
results in the need for regular aid and attendance of 
another person because of resultant helplessness.  

Based on its review of the record, the Board concludes that 
the criteria are not shown to have been met.  Although the 
Veteran's service-connected schizophrenia has caused him 
some social and occupational impairment, the competent 
medical evidence of record does not indicate that this 
disability alone renders him bedridden, confined to his 
home, or unable to care for his daily personal needs or to 
protect himself from the hazards of daily living without 
assistance from others.  In fact, the July 2003 and May 2007 
VA examiners found that that the Veteran's physical and not 
mental limitations were the primary causes of being 
housebound and/or needing aid and assistance.  

For example, the July 2003 examiner stated that the Veteran 
was indeed housebound, but mostly due to physical 
limitations from his medical conditions rather than 
psychiatric conditions.  

Likewise, the May 2007 examiner opined that the Veteran 
required aid and attendance to protect himself from the 
hazards of daily living, but only due to his age and 
decrepit gait/poor balance.  

In this same vein, the Veteran's private physician, Dr. 
Lowe, indicated that the Veteran was housebound and in need 
of aid/assistance on account of his atrial fibrillation 
condition, hypertension, gout, edema, and osteoarthritis -- 
none of which are service-connected disabilities.  

To the extent that the record reveals recent VA 
hospitalization due to, among other things, hallucinations, 
the Board notes that such symptomatology was expressly 
attributed to medical, not mental causes.  See VA Treatment 
Note, December 22, 2008.  

The Board recognizes that the Veteran's single service-
connected disability, schizophrenia, is evaluated as 100 
percent disabling; however, as already noted, the objective 
medical evidence outlined above fails to show the Veteran is 
permanently and substantially confined to his premises due 
to that disability.  Moreover, the Veteran has no additional 
service-connected disability or disabilities. See also 
38 U.S.C.A. § 1114(s).  

The Veteran, himself, has alleged that his service-connected 
schizophrenia renders him essentially helpless, homebound, 
and in the need of aid and attendance.  However, as a 
layperson, he is not capable of making medical conclusions; 
thus, his statements, unsupported by the medical evidence, 
are not competent evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  It is true that the Veteran's lay 
statements may be competent to support a claim for VA 
benefits by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  However, the Veteran's statements 
regarding his level of impairment are unsupported by the 
medical and other evidence of record and cannot be accepted 
as competent medical evidence.  

In conclusion, the preponderance of the evidence is against 
the award of special monthly compensation due to the need 
for regular aid and attendance and/or housebound status.  As 
a preponderance of the evidence is against the award of the 
benefit sought on appeal, the benefit of the doubt doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. § 
5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).  






ORDER

Special monthly compensation based upon the need for regular 
aid and attendance or on account of being housebound is 
denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


